Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-1119

                      UNITED STATES OF AMERICA,
                         Plaintiff, Appellee,

                                      v.

  ONE RURAL LOT #11, ETC. AND ONE RUSTIC PARCEL OF LAND, ETC.,
                           Defendants.
                      ____________________

                          DANIEL RIVERA-RUIZ,
                         Claimant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                                   Before

                       Torruella, Circuit Judge,

                   Coffin, Senior Circuit Judge,

                      and Selya, Circuit Judge.


     Joseph Deliz-Hernandez for appellant.
     Isabel Muñoz-Acosta, Assistant United States Attorney, with
whom H.S. Garcia, United States Attorney, and Miguel A. Fernández,
Assistant United States Attorney, Chief, Civil Division, were on
brief, for appellee.



                              March 18, 2004
          Per Curiam.   On April 27, 1995, the United States filed

a verified complaint for forfeiture of the defendant properties.

Various claims were filed asserting rights to a portion of the

properties, known as Property C, by heirs of either or both Manuel

Rivera-Martir and Pura Ruiz-Fred, but all were stricken except for

the claim of Daniel Rivera-Ruiz (Rivera).      Roughly seven years

later, the government moved for summary judgment.   Fed. R. Civ. P.

56.

          Rivera did not oppose the motion in a timeous fashion.

When his counsel moved to withdraw, the district court granted the

motion but instructed Rivera to retain new counsel within fifteen

days and reminded him that the motion for summary judgment had been

pending unopposed since January 16, 2002.   That court order, dated

April 22, 2002, admonished Rivera that his failure to comply with

these directives would result in the dismissal of his claim.

Rivera did not comply.     Nor did he communicate with the court

regarding any problem that he might have had either in attempting

to retain new counsel or in mustering an opposition to the pending

summary judgment motion.

          On May 17, 2002, the district court noted these facts and

entered an order dismissing Rivera's claim.   Thirteen days later,

the court entered an order forfeiting Property C to the United

States.   The case lay essentially dormant until November 6, 2002,

at which time Rivera moved pursuant to Rule 60(b)(3) and 60(b)(6)


                                -2-
to vacate the judgment.1     The district court denied the motion.

This appeal ensued.

          We emphasize that this is not an appeal from the May 30,

2002, decree forfeiting Property C to the United States.      Rather,

this is an appeal from the order denying Rivera's motion to vacate

that judgment.     Because Rivera's motion invoked Fed. R. Civ. P.

60(b)(3) and 60(b)(6), the appropriate standard of review is abuse

of discretion.    See, e.g., Karak v. Bursaw Oil Corp., 288 F.3d 15,

19 (1st Cir. 2002); Ahmed v. Rosenblatt, 118 F.3d 886, 891 (1st

Cir. 1997); Cotto v. United States, 993 F.2d 274, 277 (1st Cir.

1993).   Review is de novo, however, to the extent that the appeal

involves purely legal issues.     Simon v. Navon, 116 F.3d 1, 2 (1st

Cir. 1997).      In this instance, we discern neither an abuse of

discretion nor an error of law.

          To prevail under Rule 60(b)(3), a party must demonstrate

that some alleged fraud or misconduct prevented him from fully

presenting his side of the case and, thus, led to the entry of an

adverse judgment against him.       See Karak, 288 F.3d at 20-21.

Nothing of the sort occurred here:      Rivera litigated this case for

approximately seven years, and he had ample opportunity to present

his side of the story.   He appears to have frittered away the years


     1
      Rivera also moved pursuant to Fed. R. Civ. P. 65(b). That
reliance is misplaced.    In all events, Rivera has not made a
showing sufficient to satisfy the traditional four-part test for a
temporary restraining order. See, e.g., EEOC v. Astra USA, Inc.,
94 F.3d 738, 742 (1st Cir. 1996).

                                  -3-
in a seemingly endless series of negotiations. The district court,

struggling to bring the case to a conclusion, exhibited great

patience with Rivera.

            As the denouement approached, the court maintained this

attitude.    It granted Rivera a reasonable period of time within

which to retain new counsel and to file a long-overdue opposition

to a pending motion for summary judgment.             The court explicitly

warned   Rivera   of   the   consequences   of   possible   noncompliance.

Rivera rewarded the court's patience with an unexplained failure to

heed its warning.

            The dismissal of Rivera's claim was due entirely to his

own nonchalance.       The   record    reveals   no   plausible   basis   for

ascribing that adverse judgment to any fraud or misconduct on the

government's part.       Rivera's invocation of Rule 60(b)(3) is,

therefore, unavailing.

            By the same token, Rule 60(b)(6) does not assist Rivera's

cause.   That rule constitutes a catchall, which only may be relied

upon in exceptional circumstances and when none of the other five

subsections of Rule 60(b) applies.          Ahmed, 118 F.3d at 891 n.9;

Cotto, 993 F.2d at 278.      In this case, Rivera's inaction was caused

by his own neglect — a circumstance normally covered by Fed. R.

Civ. P. 60(b)(1).2      So viewed, Rivera's "attempt to garb [his]



     2
      Rivera does not invoke that rule, presumably because his
neglect was plainly inexcusable.

                                      -4-
motion in the raiment of clause (6) runs aground on the bedrock

principle that clause (6) may not be used as a vehicle for

circumventing clauses (1) through (5)."              Cotto, 993 F.2d at 278.

             If more were needed — and we doubt that it is — relief

under    Rule   60(b)(6)    is   to    be    granted    only    in    exceptional

circumstances.     Here, however, Rivera has failed to show that any

exceptional circumstances exist.              See, e.g., Dávila-Alvarez v.

Escuela de Medicina Universidad Central del Caribe, 257 F.3d 58,

62, 67 (1st Cir. 2001) (finding no exceptional circumstances when

the movant was not faultless in the delay and the non-movant had

not acted in bad faith); Cotto, 993 F.2d at 278-80 (similar;

emphasizing that there was no indication of any impediment to

movants' "ability to protect their interests in a timely manner").

Rivera's invocation of Rule 60(b)(6) is, therefore, doomed to

failure.

             We add an eschatocol of sorts. Rivera complains that the

district court "punished" him too severely by dismissing his claim.

Even if that issue is properly before us — a matter on which we

take no view — Rivera's complaint is overblown.                 A party may not

ignore   a   district    court      order   with    impunity.        See   Goldman,

Antonetti, Ferraiuoli, Axtmayer & Hertell v. Medfit Int'l, Inc.,

982 F.2d 686, 692 (1st Cir. 1993).            Here, where the district court

explicitly      warned     Rivera     of     the    likely     consequences      of

noncompliance,     the   court      acted    well   within   its     authority   in


                                       -5-
following through on its promise.       See Young v. Gordon, 330 F.3d

76, 83 (1st Cir. 2003).    After all, "[i]n an era of burgeoning case

loads and thronged dockets, effective case management has become an

essential tool for handling civil litigation."        Tower Ventures,

Inc. v. City of Westfield, 296 F.3d 43, 45 (1st Cir. 2002).

            We need go no further.3     For the foregoing reasons, we

summarily affirm the denial of Rivera's post-trial motion to vacate

the forfeiture judgment.



Affirmed.




     3
      Rivera devotes much of his brief to an attempt to relitigate
the merits of the forfeiture decree. But Rivera did not file a
timely appeal from the entry of that decree; he appealed only the
later denial of his motion for relief from judgment. An appeal
from an order denying a motion for relief from judgment neither
brings the original judgment before the court of appeals nor
resuscitates the appellant's lapsed right to appeal the original
judgment. See, e.g., Air Line Pilots Ass'n v. Precision Valley
Aviation, Inc., 26 F.3d 220, 223-24 (1st Cir. 1994); Rodriguez-
Antuna v. Chase Manhattan Bank Corp., 871 F.2d 1, 2 (1st Cir.
1989).   Consequently, we decline Rivera's invitation to plunge
ourselves into the controversy concerning the chain of title.

                                  -6-